EXHIBIT 10.10

 

Amendment

 

 

20070105.006.A.003

 

 

Between

 

 

StarTek, Inc.

 

 

And

 

 

AT&T Services, Inc.

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 3

 

AGREEMENT NO. 20070105.006.C

 

This Amendment, effective on the date when signed by the last Party (“Effective
Date”), and amending Agreement No. 20070105.006.C, is by and between StarTek,
Inc., a Delaware corporation (“Supplier”), and AT&T Services, Inc., a Delaware
corporation (“AT&T”), each of which may be referred to in the singular as a
“Party” or in the plural as the “Parties.”

 

WITNESSETH

 

WHEREAS, Supplier and AT&T entered into Agreement No. 20070105.006.C on January
26, 2007 (the “Agreement”); and

 

WHEREAS, Supplier and AT&T desire to amend the Agreement as hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:

 

1)              Section 2.0 “Definitions”, is hereby amended as follows:

 

a.               Sub-section 2.24, “Customer Service Representative” or “CSR”,
is hereby added to the Agreement and is fully incorporated therein by this
reference:

 

2.24    “Customer Service Representative” or “CSR” means a Supplier employee who
is contacted by and speaks with AT&T customers either via telephone, email or
on-line chat sessions on behalf of AT&T.  A CSR provides support, answers
questions and solves problems related to AT&T Products or Programs.

 

b.              Sub-section 2.25, “Average Handle Time”, is hereby added to the
Agreement and is fully incorporated therein by this reference.

 

2.25    “Average Handle Time” is defined as the total time a CSR is in talk time
plus after-call wrap time plus hold time divided by the number of calls taken by
the CSR in the measured period of time.

 

c.               Sub-section 2.26, “Nesting”, is hereby added to the Agreement
and is fully incorporated therein by this reference.

 

2.26    “Nesting” means the period after CSRs have completed the classroom
training and are receiving inbound calls in the Production environment with
mentoring and coaching.

 

d.              Sub-section 2.27, “Product” or “Program”, is hereby added to the
Agreement and is fully incorporated therein by this reference.

 

2.27    “Product” or “Program” means AT&T services and customer support services
related thereto.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

2

--------------------------------------------------------------------------------


 

e.               Sub-section 2.28, “Production”, is hereby added to the
Agreement and is fully incorporated therein by this reference.

 

2.28    “Production” is defined as the mode when CSR’s, after successfully
completing the prescribed new hire training program, are handling live calls
from AT&T customers.

 

f.                 Sub-section 2.29, “Project”, is hereby added to the Agreement
and is fully incorporated therein by this reference.

 

2.29    “Project” is defined as any effort for which an Order is created in
support of AT&T.

 

g.              Sub-section 2.30, “Special Terms and Conditions”, is hereby
added to the Agreement and is fully incorporated therein by this reference.

 

2.30    “Special Terms and Conditions” means written terms and conditions that
are (a) different from or additional to the terms and conditions set forth in
this Agreement, (b) specifically negotiated by the Parties in reference to an
Order, (c) expressed in an Order or incorporated by reference.

 

h.              Sub-section 2.31, “Warm Transfer”, is hereby added to the
Agreement and is fully incorporated therein by this reference.

 

2.31    “Warm Transfer” is defined as the process of transferring a customer
seeking information to the appropriate resource to assist the customer.  During
the call transfer, the transferring CSR will introduce the calling customer to
the receiving CSR and provide a brief overview of the customer.

 

2)              Delete subparagraphs b and i of Section 3.19 “Invoicing and
Payment” and replace with the following new subparagraphs b and i:

 

b.        AT&T shall pay all properly rendered invoices [*]% net [*] days of
receipt for all work performed by Supplier for all Orders issued under this
Agreement.  AT&T shall pay all properly rendered invoices [*]% net [*] days of
receipt for Orders for Services performed for AT&T Mobility, LLC that are active
as of the effective date of this amendment. If AT&T disputes an invoice, it
shall pay the undisputed portion in a timely fashion but shall not be obligated
to pay the disputed portion until the parties have resolved the dispute.  AT&T’s
failure to pay the undisputed portion in a timely fashion shall not be deemed a
waiver of its right to contest the disputed charges.

 

i.            Each month, AT&T shall be entitled to the discounts shown in the
table below, based on the cumulative value of all work performed by Supplier
during the month for all Orders issued under this Agreement, except however that
Orders for Services performed for AT&T Mobility, LLC that are active as of the
effective date of this amendment shall be excluded.  Any discounts shall be
submitted as a separate credit memo to be issued against the applicable Order in
which the credit applies and must be issued by the end of the month in which the
invoice was issued.  If no further payments are owed to Supplier under an
applicable Order that is either Cancelled, Terminated or expired, and a credit
is still owed, Supplier shall issue a check to AT&T for such credit within [*]
days after such Termination, Cancellation or expiration.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

3

--------------------------------------------------------------------------------


 

3)              The Discount Table and Example shown in Subparagraph i of
Section 3.19 Invoicing and Payment is hereby modified as follows:

 

The terms “Contractor” and “Company” used in the discount table heading and in
the paragraph entitled “Example of discount” shall now read “Supplier” and
“AT&T” respectively.

 

4)              The following Section 4.22, “Change Management”, is hereby added
to the Agreement and is fully incorporated therein by this reference:

 

4.22          Change Management

 

AT&T may at any time during the progress of the Services pursuant to an Order
require additions, deletions or alterations (all hereinafter referred to as a
“Change”) to the Services. Within [*] days after a request for a Change,
Supplier shall submit a Program Change Notice (PCN), attached hereto as Appendix
J, to AT&T that includes any changes in Supplier’s costs or in the delivery of
Service schedule necessitated by the Change. Supplier shall submit a proposal to
AT&T, which includes any changes in Supplier costs or in the delivery or
Program(s) schedule necessitated by the Change. AT&T shall, within [*] business
days of receipt of the proposal, either (i) accept the proposal with a written
amendment to the applicable Order or fully executed PCN directing Supplier to
perform the Change or (ii) advise Supplier not to perform the Change in which
event Supplier shall proceed with the original Program(s) in accordance with the
applicable Order. No such Change shall be considered, nor shall Supplier be
entitled to any compensation for work done pursuant to or in contemplation of a
Change, unless made pursuant to a written amendment to the applicable Order or
fully executed PCN issued by AT&T.

 

5)              The following Section 4.23, “Call Flow and Script Approval”, is
hereby added to the Agreement and is fully incorporated therein by this
reference:

 

4.23 Call Flow and Script Approval

 

AT&T shall be responsible for and must approve scripts, order forms, and report
formats to be used by Supplier for Services provided pursuant to an Order.  If
Supplier desires any changes whatsoever to the aforementioned scripts, forms or
formats, then Supplier must obtain AT&T’s prior written approval of such
changes.

 

6)              The attached Appendix J — “Program Change Notice” is hereby
added to the Agreement and fully incorporated therein by this reference.

 

7)              Delete Appendix AA (Background Checks) and replace with the
attached Appendix AA (Background Checks).

 

The terms and conditions of Agreement No. 20070105.006.C in all other respects
remain unmodified and in full force and effect.

 

Original signature transmitted and received via facsimile or other electronic
transmission of a scanned document, (e.g., .pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the parties to the
same extent as that of an original signature.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment to Agreement No.
20070105.006.C to be executed, as of the date the last Party signs.

 

 

StarTek, Inc.

 

AT&T Services, Inc.

 

 

 

By:

/s/ A. Laurence Jones

 

By:

/s/ Karen Tays

 

 

 

 

 

Printed Name:

A. Laurence Jones

 

Printed Name:

Karen Tays

 

 

 

 

 

Title:

President & CEO

 

Title:

Senior Contract Manager

 

 

 

 

 

Date: 

6/24/09

 

Date:

6/23/09

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

5

--------------------------------------------------------------------------------


 

Appendix J

 

PROGRAM CHANGE NOTICE

 

PRIORITY:

 

High o

Medium o

Low o

 

PROGRAM:

DATE:

 

 

SUPPLIER:

AT&T PRIMARY CONTACT:

 

DESCRIPTION OF CHANGE:

 

 

 


ADDITIONAL COST (IF ANY):

 

 

 


IMPLEMENTATION PLAN ATTACHED?  YES O   NO  O

 


ALL SUPPORTING MATERIALS ATTACHED?  YES O   NO  O

 

 

APPROVAL SIGNATURES:

 

Supplier:

 

 

AT&T:

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Printed Name:

 

 

Printed Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

PLEASE NOTE:  No additional changes for a Program will be authorized until
Supplier receives a signed PCN from AT&T.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

6

--------------------------------------------------------------------------------


 


APPENDIX AA — BACKGROUND CHECKS


 

a.               Definitions.  As used in this Appendix, the terms set forth
below shall have the following meanings:

 

1.               Access shall mean direct or indirect access, whether physical,
virtual, or otherwise, to any of AT&T’s employee or customer Information or any
of AT&T’s or AT&T’s customer’s (i) premises, (ii) systems or software, or (iii)
networks.

 

2.               Background Check, with respect to any Supplier Person, shall
mean:

 

Supplier’s;

(a) [*]

(b) [*]

(c) [*]

(d) [*]

 

3.               Arraigned or Convicted, with respect to a Supplier Person,
shall mean that such person is awaiting trial for or has been convicted, or pled
guilty (i) of a felony, or (ii) of a misdemeanor involving (a) violence, (b)
sexually related conduct, or (c) burglary, theft, fraud or other financial
crimes, or (d) weapons possession.

 

4.               Claims shall mean claims, investigative actions, suits, or
proceedings for Losses.

 

5.               Criminal Background Check, with respect to any Supplier Person,
shall mean (i) a criminal background check of such person covering each [*], and
(ii) a search of each Registry to determine whether such person is identified as
a Sex Offender.

 

6.               Drug Screen, with respect to any Supplier Person, shall mean
the testing of such person for the use of illicit drugs, including the
cannabinoids, cocaine, amphetamines, opiates, and phencyclidine.

 

7.               Identification Credentials, with respect to any Supplier
Person, shall mean indicia of such person’s identity, including his or her date
of birth, Social Security Number (and/or, if applicable, other national
identification number), country of citizenship (and, if applicable, status in
U.S. as an alien permanent resident, holder of an HB1 visa, etc.), and
employment history during the Period.

 

8.               Include (all forms thereof) shall mean include without
limitation by virtue of enumeration.

 

9.               Losses shall mean losses, damages, fines, penalties,
liabilities (e.g., settlements and judgments) and expenses (e.g., interest,
court costs, and reasonable attorneys’ and other third party fees and expenses
and other litigation expenses) that may be or actually are suffered, incurred,
or sustained by AT&T or to which AT&T becomes subject.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

7

--------------------------------------------------------------------------------


 

10.         Period, with respect to Supplier’s Background Check of any Supplier
Person, shall mean the [*] years preceding such background check.

 

11.         Registry shall mean each registry or compilation, including each
website, maintained by each federal or state agency that identifies or sets
forth a registry of convicted Sex Offenders.

 

12.         Resolved, with respect to any arrest or conviction reported by a
Supplier Person to Supplier or Supplier’s subcontractor or agent, shall mean
that Supplier has reviewed such arrest or conviction and has taken appropriate
action with respect thereto.

 

13.         Self-Reporting, with respect to any Supplier Person, shall mean
formal written requirements and procedures of Supplier or Supplier’s
subcontractor or agent that require such person to report arrests and
convictions to Supplier or such subcontractor or agent.

 

14.         Sex Offender shall mean any person identified or registered as a
convicted sex offender in any Registry.

 

15.         Supplier Person shall mean each employee or temporary worker of (i)
Supplier, (ii) each subcontractor of Supplier, and (iii) each agent of Supplier.

 

16.         Specified Service shall mean any Service that permits or requires
Access.

 

b.              Background Checks of Supplier Persons Performing Specified
Services

 

1.               In each case to the extent permissible under applicable law,
including any such law governing the rehabilitation of offenders or restricting
the disclosure of drug-screening results.

 

i                     Initial Background Check.  Supplier shall conduct an
initial Background Check of each Supplier Person whom Supplier proposes to have
perform any Specified Service

 

ii                  [*]; Officer Certification.  Supplier shall thereafter [*]
conduct a [*] of each Supplier Person performing any Specified Service (unless
such person is subject to Self-Reporting and Supplier has Resolved any [*]
reported by such person).  Supplier shall cause one of its officers to certify
to AT&T Supplier’s compliance with this section b(1)(ii) in the form set forth
below.  Supplier shall send such certification to the AT&T contact for notices
set forth in the Agreement.

 

iii               Supplier Indemnification of AT&T.  Supplier shall indemnify,
defend and hold harmless AT&T from any Claims, resulting from, arising out of,
or relating to Supplier’s use of any Supplier Person to perform any specific
service who has been Arraigned or Convicted or identified on a Registry as a Sex
Offender prior to, as applicable, (i) performing such Specified Service, or (ii)
Supplier’s [*] of such person.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

8

--------------------------------------------------------------------------------


 

2.               Supplier Representation as to Drug Screening, Arraignments and
Convictions, Sex Offenses.  Supplier (i) represents and warrants that no
Supplier Person who Supplier proposes to have perform any Specified Service
presented a positive drug screen, has been Arraigned or Convicted within the
Period, or is identified on any Registry as a Sex Offender, and (ii) shall not
permit any Supplier Person, who has presented a positive drug screen, or who has
been Arraigned or Convicted within the Period, or who has been identified on any
Registry as a Sex Offender, to perform any Specified Service.

 

3.               Supplier Responsibilities with respect to Supplier Person’s
Identification Credentials.

 

i                     Supplier shall make all reasonable efforts to ensure that
no Supplier Person who Supplier proposes to have perform any Specified Service,
(i) falsifies any of his or her Identification Credentials, or (ii) fails to
disclose any information in the hiring process relevant to the performance of
such Services.

 

ii                  Supplier shall not permit to perform any Specified Service,
but shall instead immediately remove from the performance thereof, any such
person who has falsified any Identification Credential or failed to disclose any
such information.

 

iii            Supplier shall indemnify, defend and hold harmless AT&T from any
Claims for Losses, resulting from, arising out of, or relating to Supplier’s use
of any Supplier Person to perform any specific service who has falsified any
such Identification Credential.

 

Certification of Compliance — [*] Criminal Background Check

 

Startek, Inc. (“Supplier”) and AT&T Services, Inc. (“AT&T”) are parties to
Agreement No. (insert number) dated [insert date of Agreement] (the
“Agreement”).  Capitalized terms used but not otherwise defined herein have the
meanings set forth in the Agreement.

 

The Appendix to the Agreement entitled “Background Checks” (the “Background
Check Provision”) provides that Supplier shall [*] cause one of its officers to
certify Supplier’s compliance with section b(1)(ii) of the Background Check
Provision.

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

9

--------------------------------------------------------------------------------


 

Pursuant to the requirements of the Background Check Provision, I hereby certify
that Supplier is in compliance with section b(1)(ii) thereof and, specifically,
with respect to each Supplier Person performing any Specified Service, either
(a) Supplier has within the past [*] conducted a Criminal Background Check and
no such person has been Arraigned or Convicted or identified on a Registry as a
Sex Offender, or (b) during the past [*] such person has been subject to
Self-Reporting and Supplier has Resolved any arrest or conviction reported by
such person.

 

By

 

 

 

 

 

 

Name [printed]

 

 

 

 

 

Title [printed]

 

 

 

 

 

Date [printed]

 

 

Proprietary and Confidential

This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

 

10

--------------------------------------------------------------------------------